Earl Warren: Proceed.
Stuart B. Bradley: I'll just take a few more moments Your Honor. Justice Frankfurter asked for a definition of a -- a vessel, and there's another --
Felix Frankfurter: That isn't quite my thought. I'm asking what -- whether the statute, just by reading any statute and to find out whether it is straight toward the (Inaudible)
Stuart B. Bradley: Well, there's Title 1, Section 3 United States Code Annotated defines vessels -- defined a vessels as -- as follows. The word "vessel" includes every description of watercraft or other artificial contrivance used or capable -- capable of being used as a means of transportation on water. That's another definition. I don't urge upon the Court, but the Court's bound with that definition but there is a definition in that particularly.
Felix Frankfurter: Because they are bound and (Inaudible)
Stuart B. Bradley: That's Title 1 Section 3 U.S. Code Annotated. I said I didn?t urge it on the point of the Court.
Speaker: (Inaudible)
Stuart B. Bradley: What did you say, sir?
Speaker: I said, I wouldn?t even care for that definition (Inaudible)
Stuart B. Bradley: Well, I'd like that.
Felix Frankfurter: And -- and your position is that, if I just read this at -- I just consider and mindful with that definition I would know that this created a vessel.
Stuart B. Bradley: I would think so.
Felix Frankfurter: All right.
Hugo L. Black: Do you add -- do you -- do you have emphasis to the words "ponder over" or do you say that by reading (Inaudible)
Hugo L. Black: I should think you can read it. That's right.
Felix Frankfurter: You wouldn't discourage thinking about that, would you?
Stuart B. Bradley: No, Your Honor. The Gianfala case scited several cases in this per curiam decision and the -- a couple of the decisions, the Wilkes versus Mississippi River Sand and Gravel Company and Gahagan Construction Company versus Armao cited there and the South Chicago Coal and Dock Company were all dredge cases. And it's interesting to note that in the South Chicago Coal and Dock Company, the Court held that -- they held in that case that they were bound by the findings of the commissioner that the man was not a crew member. But, they also held that was a question of fact defined and the -- the appellate court in reversing this judgment used the South Chicago Coal and Dock Company to reverse it. Now, in my interpretation to the South Chicago Coal and Dock Company is -- case -- is that that case says that you leave it to a question of fact whether it should be the Commission or whether it should be the jury, whichever, what way you happen to go on the thing and they used that particular thing to say that the dredge -- where it was situated couldn't -- since it was anchored and so on and so forth, it could keep it beyond the -- in the Jones Act. Now, in distinguishing this case, the appellate court, from the case of McKie versus Diamond Marine Company, 204 F.2d 132 and Wilkes versus Mississippi River Sand and Gravel Company, 202 F.2d, the Court said whether these cases should be regarded as close or as a encroaching on any like -- enacted legislation is immaterial. They do not apply to a plaintiff, employed under a union, permit to perform common labor on a local project and who's duties are to perform while the applicant is securely attached to the garment. The net result of this reasoning denies the benefits of the Jones Act to all man engaged in dredging and then the usual course of dredging on our ordinary dredging operations on our in bound navigable waters. They say that the James Wilkinson was no different from any of the rest of this dredging that would -- dredging in and out of here, when in navigable waters when the Court held that they were vessels and that whether or not the vessel with people on them remember the crew that there was any evidence at all to sustain that if there was never the venture basis and it was a question of fact to the jury and not to the Court. Now, there was just one thing I --
Hugo L. Black: What is the issue you think should be submitted to the jury? What would be --
Stuart B. Bradley: The issues I think --
Hugo L. Black: -- your definition if you want to instruct the jury? What would you ask them to find, one way or the other?
Stuart B. Bradley: I would ask the jury to be instructive and then if you find and believe from the evidence that on the particular date in question, the plaintiff was a member of the crew of James -- of the James Wilkinson and that the James Wilkinson was operating our navigable waters of the United States and that he was injured in the course of his employment through the negligence of the defendant, then you shall find that the issues in favor to plaintiff and against the defendant can assess judges judgment in the sum of $30,000.
Hugo L. Black: But that doesn't quite begin at --
Stuart B. Bradley: Doesn't it sir?
Hugo L. Black: Why -- how would you then explain to him, how ways they would find whether he was a member of the crew? What would you charge him about that? If you believe what (Voice Overlap) --
Stuart B. Bradley: If you -- if you believe from the evidence in the -- in the incidentally -- in the Illinois, the -- that he's not incumbent upon counsel, nor upon a trial court --
Hugo L. Black: But I -- I -- as I withdraw the charge fund, how would you define a member of the crew?
Stuart B. Bradley: I would define a member of the crew as anyone who edge the ship or the vessel in doing or accomplishing the purpose which he was intended to accomplish. Now, --
Stanley Reed: Why -- why do you introduce the phrase "member of the crew?"
Stuart B. Bradley: Well, we reuse the paraphrase "member of the crew" because the -- the men under the maritime law, as I read that the -- there used to be a recovery including all people who were not members of the crew and were members of the crew, when he passed the Longshore and Harbor Workers Act, that Act specifically excluded from its coverage --
Stanley Reed: Yes, but you're not suing under the Longshore and Harbor Workers?
Stuart B. Bradley: No. Your Honor I may have assumed the greater burden then I have to but at least to the question of the -- there was a question --
Stanley Reed: No, I'm not sure. You might have a crew and not and -- and under your Act, you have to be a seaman, don't you?
Stuart B. Bradley: Yes, but a seaman can be a cook. A seaman can be -- a seaman is anyone who does anything at all to aid the ship or the vessel.
Stanley Reed: A seaman is everyone that's on the boat but isn't a passenger (Voice Overlap) employee --
Stuart B. Bradley: And is doing something --
Stanley Reed: -- every employee of the boat.
Stuart B. Bradley: In other words, he's not restricted to personally cast off the lines. In other words, everybody just doing anything, aboard the ship in furtherance of its project is a seaman, and is a member of the crew if he has that fixed and permanent connection with the crew and which of course first would be a question of fact to the jury. Now, there was one statement made. I just want to clear up that -- I think approximately and advertently said that that this was securely imbedded into the screen with this two spuds and these two anchors, that is not true. The spuds work like two huge suction cups. When they want to move, the -- the machine release one spud up and tighten on one anchor. When I want to move the other way, release the other spud up and tightens on the other anchor. The ship or the dredge -- the dredge ship moves itself all over and did move itself all over these 200 or 300 feet space of water with its own power. And as we say, when it was dredging, it was navigating, it was -- doing the purpose through which it was designed and if we hold that Senko was not a seaman and that thus other people under were not a seaman, then we have a vessel without a crew.